Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 21, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128040 & (50)                                                                                       Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellee,                                                                                      Justices


  v       	                                                         SC: 128040      

                                                                    COA: 249891       

                                                                    Wayne CC: 03-001951-01 

  DEMOND ANTHONY HARRIS,                                                       03-001952-02 

          Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the December 28, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.

        CAVANAGH and KELLY, JJ., would remand this case for a hearing pursuant to
  People v Ginther, 390 Mich 436 (1973).




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 21, 2005 
            _________________________________________
       t0914                                                                Clerk